Citation Nr: 1338291	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-10 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for arthritis.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, but excluding PTSD.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for periodontitis.

7.  Entitlement to service connection for a skin disorder.
8.  Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The case was previously before the Board in June 2010 and February 2011.  In June 2010, the case was remanded so the Veteran could be scheduled for a Board hearing in accordance with his request.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  


In February 2011, the Board reopened the Veteran's claim of entitlement to service connection for PVD of the left lower extremity and remanded the claim, on its merits, to the Agency of Original Jurisdiction (AOJ).  The Board also remanded the Veteran's claims of entitlement to service connection for PVD of the right lower extremity, periodontitis, and a skin disorder, and the petitions to reopen claims of entitlement to service connection for arthritis, hypertension, and an acquired psychiatric disorder (to include PTSD).  The case has been returned to the Board for appellate consideration.

A review of the record reflects that the Veteran was previously denied service connection for PTSD.  The Veteran's current psychiatric diagnoses include major depressive disorder and anxiety disorder.  In characterizing the psychiatric issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board has recharacterized the issues to include whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD and separately, entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Board notes that additional evidence has been associated with the electronic folder in VBMS.  This evidence includes VA outpatient treatment records that were not initially considered by the AOJ prior to its most recent May 2012 Supplemental Statement of the Case (SSOC).  These records, which show ongoing treatment for various medical conditions, are redundant and cumulative of evidence already existing evidence.  Therefore, the Board does not find that they are pertinent or require referral to the AOJ prior to appellate review.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for arthritis and an acquired psychiatric disorder (to include major depressive disorder and anxiety disorder, but excluding PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for PTSD and declined to reopen claims of entitlement to service connection for arthritis and hypertension.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the November 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis.  

3.  None of the new evidence associated with the claims file since the November 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for PTSD and hypertension, or raises a reasonable possibility of substantiating the claims. 

4.  Periodontal disease is not an eligible disability for VA compensation purposes. 

5.  The Veteran does not have a chronic skin disorder that manifested in service or is otherwise related to service.  
6.  PVD did not manifest in service and did not become compensably disabling within one year of discharge.  There is no competent evidence indicating that it is causally related to service.  
CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for PTSD and declined to reopen claims of entitlement to service connection for arthritis and hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the November 2002 rating decision is new and material with regard to the claim of entitlement to service connection for arthritis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening a previously denied claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening a previously denied claim of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Periodontal disease is not subject to compensation under VA regulations.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.381, 17.161 (2013).

6.  A chronic skin disorder was not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013). 

7.  PVD of the lower extremities was not incurred in or aggravated by service and may not be presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  Letters dated in May 2005 and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to the previously denied claims, the letters included notice regarding the bases of the prior denials and the need for new and material evidence to reopen the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2011 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  The claims were most recently readjudicated in a May 2012 SSOC.

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and all identified post service treatment records have been obtained, including his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Regarding the Veteran's claims of entitlement to service connection for a skin disorder and PVD of the lower extremities, the AOJ scheduled him for VA examinations in May 2011, but he failed to report.  These examinations were scheduled in accordance to the Board's February 2011 remand directives.  The Board notes that an April 2011 letter notified the Veteran that he would be scheduled for an examination at the VA medical facility nearest to him and that if he failed to report to the examination, the claim would be rated based on the evidence of record, or even denied.  The May 2012 SSOC notified him and his representative that his claims had been denied, in part, because he failed to report to the May 2011 VA examinations.  He has not provided good cause for his failure to report to these examinations.  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992). 

Regarding the claim of service connection for periodontitis, the Board notes that the Veteran was not provided with a VA examination.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83.  In this case, as will be discussed in detail below, there is no legal basis to entitlement to service connection for periodontitis and the claim is denied as a matter of law.  Therefore, a VA examination is not required even under the low threshold of McLendon.

The Veteran was also not afforded a VA examination for his claimed hypertension; however, VA's duty to provide a medical examination extends to a request to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As will be discussed below, the Veteran was provided with a VA examination in connection with his previously denied claim and new and material evidence has not been received since the last final adjudication.  Therefore, VA is not required to provide another VA examination.  

As noted, the Board remanded the claims in June 2010 and February 2011.  As the AOJ scheduled the Veteran for his requested hearing, provided him with additional VCAA notice, obtained his outstanding VA outpatient treatment records and SSA records, and scheduled him for VA examinations for his claimed skin disorder and PVD, the Board finds that the AOJ has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under where Board's remand instructions were substantially complied with).
In addition, the Veteran had the opportunity to testify in support of his claims during a November 2010 Board hearing.  During the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, arthritis, PVD, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

Claim to Reopen - Arthritis

Service connection for arthritis was most recently denied in a November 2002 rating decision because there was no evidence of current disability.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 


The evidence received since the November 2002 rating decision includes VA outpatient treatment records, which show a diagnosis of arthritis.  A March 2011 treatment record notes osteoarthritis of the shoulders, hips, and knees.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for arthritis are met.  

Claims to Reopen - PTSD and Hypertension

In a November 2002 rating decision, the AOJ denied service connection for PTSD because there was no evidence of current disability.  The AOJ also declined to reopen a claim of entitlement to service connection for hypertension because there was no evidence of a nexus with service.  The evidence did not indicate that hypertension manifested in service, to a compensable degree with one year of discharge, or was otherwise related to service.  As noted above, new and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

With respect to PTSD, the evidence of record at the time of the November 2002 rating decision consisted of the Veteran's service treatment records, private treatment records, VA treatment records dated through October 2001, the report of a June 2002 VA examination, and various lay statements from the Veteran.  The evidence indicated that the Veteran was not diagnosed with a psychiatric disorder during service or a psychosis within one year of discharge.  A March 2001 VA treatment record reflects that he reported that he enjoyed the military and was only stressed when his unit was put on alert to go into Cambodia.  The physician indicated that the Veteran did not have PTSD, but did have a single episode of major depressive disorder.  The June 2002 VA examiner also opined that the Veteran did not have PTSD and noted that he had been diagnosed with major depressive disorder in March 2001.  

The evidence received since the November 2002 rating decision consists of additional VA outpatient treatment records and SSA records.  None of this evidence suggests that the Veteran has PTSD.  While this evidence may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD (i.e., current disability) and does not raise a reasonable possibility of substantiating the claim.

With respect to hypertension, the evidence of record at the time of the November 2002 rating decision indicated that the Veteran had a current diagnosis of hypertension, but there was no evidence of a nexus with service.  His service treatment records were unremarkable for any treatment or diagnosis of hypertension.  His blood pressure at his March 1972 enlistment examination was 120/80.  At his October 1975 discharge examination, the Veteran reported having a history of high or low blood pressure, but a diagnosis of hypertension was not noted.  The report indicates that his heart was normal and his blood pressure was 120/88.  Post-discharge, a May 1996 private treatment record notes that he reported he was told he had high blood pressure 10 years previously.  A November 1997 VA discharge summary indicates that he was diagnosed with hypertension in 1993.  The June 2002 VA examination confirmed a diagnosis of essential hypertension.  At that time, the examiner noted a history of the Veteran being diagnosed with hypertension at the Crisis Center in Detroit in 1976.  

The evidence received since the November 2002 rating decision consists of additional VA outpatient treatment records and SSA records.  These records show ongoing treatment for hypertension.  While this evidence may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension (i.e., nexus with service) and does not raise a reasonable possibility of substantiating the claim.


The Veteran has also submitted lay statements and provided testimony at a February 2011 Board hearing in support of his claims to reopen.  A review of these statements and his testimony reflects that the evidence is cumulative of his prior contentions.  The Veteran reiterated his belief that he has PTSD as a result of being put on alert to enter Cambodia during service and that his hypertension manifested in service.  As such, they do not constitute material evidence.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

As no new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for PTSD and hypertension is not warranted.  The preponderance of evidence is against the claims, and there is no doubt to be resolved.

Service Connection - Periodontitis

The Veteran contends that his periodontitis was caused by stainless steel fillings that he received in service.  During the Board hearing, he testified that he received fillings while he was in Okinawa and that ever since then those teeth had to be "pulled one by one."  Hearing Tr. at 3.  He said that his teeth started bleeding about one year after he got out of service.  Id.

The Veteran's service treatment records are unremarkable for any complaints, treatment or diagnoses related to periodontitis.  His March 1972 enlistment examination does not make any findings with respect to his teeth.  At his October 1975 discharge examination, his mouth was normal.  Teeth #s 19 and 30 were missing or extracted.  Teeth #s 1, 2, 3, 4, 7, 9, 14, 15, 16, and 28 were noted to be restorable carious teeth.  

Post-service, a November 1998 VA discharge note indicates the Veteran was admitted to the homeless domiciliary and treated for a history of polysubstance abuse.  At that time, it was noted that he had chronic periodontitis, dental caries, and partial absence of teeth.  A September 2002 VA outpatient treatment note indicates that the Veteran had periodontal disease and gingivitis.  In August 2004, teeth #s 14 and 18 were extracted.  The primary diagnosis was periodontal disease.  In July 2005, tooth # 17 was extracted.  

Initially, the Board notes that dental disabilities are treated differently from medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 3.381(a).  In other words, in general, replaceable missing teeth and periodontal disease are not considered disabilities for purposes of VA compensation.

The Veteran does not allege and the evidence does not show any dental trauma in service resulting in periodontal disease.  As noted above, at discharge two of his teeth were missing or extracted.  According to his statements and testimony, he underwent dental treatment for carious teeth during service and received several fillings.  VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In this instance, VA and private treatment records reflect that the Veteran has a diagnosis of periodontal disease for which he has undergone extractions.  The Veteran has not presented any competent evidence that the fillings he received during service constituted negligence or malpractice or in any way led to his periodontitis.  Periodontal disease is one of a group of pathological conditions that affect the surrounding and supporting tissues and structure of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 (1998).  Service connection may be established for treatment purposes under 38 C.F.R. § 17.161 (2013) for a dental condition if a veteran meets the basic eligibility requirements.  However, applicable regulation clearly prohibits service connection for purposes of compensation where the disability involves periodontal disease such as demonstrated in this case.  As such, service connection for periodontal disease for compensation purposes is precluded by law.  See 38 C.F.R. § 3.381 (2013).  Consequently, there is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive in this instance, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to service connection for periodontal disease for VA compensation purposes.  See 38 C.F.R. § 3.381.

Service Connection - Skin Disorder

The Veteran asserts that he has a skin disorder that manifested in service.  During the Board hearing, he testified that he could only use certain soaps without perfumes.  Hearing Tr. at 6.  He said that VA gave him some cream to use whenever he has a rash and that the rash usually occurs in his "lower skin" and arms.  Id.  

The Veteran's service treatment records reflect that he complained of loss of pigmentation in his arms and back and was diagnosed with tinea versicolor in July 1974.  In September 1975, he complained of a light "shave rash."  A two week "shave plan" was recommended.  At his October 1975 discharge examination, his skin was normal and he denied having had or having skin diseases.  

Post service, the record is unremarkable for a chronic skin disorder.  In February 2003, VA treatment records note that the Veteran developed a small pruritic rash across his abdomen an upper thighs after taking methylprednisone to treat his hepatitis C.  In April 2003, he called to request a dermatology consultation for spots on his chin.  In September 2003, a dermatology consultation note indicates that his skin was "essentially negative" and he was instructed to use hypo-allergenic over the counter products.  In July 2007, it was noted that he had no rash.  A February 2010 VA treatment record indicates the Veteran denied having sores or a rash.


As noted above, the Veteran failed to report to a scheduled VA examination in May 2011.  The Board notes that the claim of entitlement to service connection for a skin disorder is not the original claim for compensation.  The Veteran filed his original claim for compensation in October 1998; he has filed several other claims since then.  As good cause is not demonstrated for his failure to report, and the examination was scheduled in conjunction with a claim that was not the original claim, on this basis alone the claim may be denied.  See 38 C.F.R. § 3.655(b).  

Even if the claim is rated based on the evidence of record, the Board finds that service connection is not warranted.  The evidence does not establish that the Veteran has a chronic skin disorder and without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although there is evidence that he developed a pruritic rash as a side effect of medication in February 2003, the evidence does not establish this rash was related to a disease or injury of service origin.  

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377   (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. Sept. 14, 2009). 

In this case, however, the Board points out that the Veteran's assertions that he has a chronic skin disorder are not supported by the medical evidence.  The only evidence of a skin disorder is the February 2003 reports of a rash caused by medication he was taking to treat his hepatitis C.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) . 
Service connection - PVD

The Veteran asserts that his PVD is related to service.  In his September 2005 notice of disagreement, he argued that his PVD was related to an ankle injury he sustained in service.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to PVD.  In March 1973, he twisted his foot playing baseball and X-rays revealed a small chip fracture in the left ankle.  At his October 1975 discharge examination, his lower extremities, feet, and vascular system were normal.  

Post service, a June 2006 VA treatment record indicates that the Veteran complained of numbness in his lower extremities, which was noted to be due to diabetic neuropathy.  X-rays of the left hip showed the presence of iliofemoral arteriosclerotic calcification and an ultrasound was suspicious of mild stenosis in both aorto iliac junctions.  An August 2006 note indicates that the Veteran complained of severe, constant pain in his left hip radiating into his thigh.  He was evaluated by a vascular surgeon in Atlanta who felt the pain was not vascular, but could be related to a lumbar disc and nerve impairment.  Follow-up records show peripheral vascular disease on the list of the Veteran's active problems.

As noted above, the Veteran failed to report to a scheduled VA examination in May 2011.  The Board notes that the claim of entitlement to service connection for PVD is not the original claim for compensation.  As good cause is not demonstrated for his failure to report, on this basis alone the claim may be denied.  See 38 C.F.R. § 3.655(b).  However, even if the Board considers the claim based on the evidence of record, service connection must be denied.  There is no competent evidence of a relationship between his PVD and a disease or injury of service origin.  The Veteran's lay statements are not competent evidence because the question of etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.
In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

The claim of entitlement to service connection for arthritis is reopened. 

As new and material evidence to reopen the claim of entitlement to service connection for PTSD has not been received, the appeal is denied.

As new and material evidence to reopen the claim of entitlement to service connection for hypertension has not been received, the appeal is denied.

Service connection for periodontitis is denied.

Service connection for a skin disorder is denied.

Service connection for peripheral vascular disease is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and arthritis.  See 38 C.F.R. § 19.9 (2012).  

I.  VA Examinations

The Veteran has been diagnosed with major depressive disorder and anxiety disorder.  Although his psychiatric evaluation was normal at his October 1975 discharge examination, the Veteran endorsed having had or having depression or excessive worry.  A VA examination was conducted in June 2002; however, the examiner did not provide an opinion as to whether the Veteran's psychiatric disorders manifested in or were otherwise related to service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the June 2002 VA examiner did not provide an opinion regarding the etiology of the any of the Veteran's psychiatric disorders, the Board finds that the examination was inadequate and a remand is necessary. 

Regarding arthritis, the Veteran has a history of various joint complaints.  During the Board hearing, he testified that he injured his right ankle playing baseball and was put in a cast.  Hearing Tr. at 8.  He said he now has pain in "all my lower extremities, the legs, hips, and everything" and he attributes this pain to the baseball injury.  VA outpatient treatment records indicate that osteoarthritis in the hips and right shoulder has been confirmed through X-rays and magnetic resonance imaging (MRI).  Osteoarthritis was also noted in the left shoulder and knees; however, it is unclear whether this has been confirmed by X-ray.  Under these circumstances, the Board finds that a VA examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 83. 

II.  VA Treatment Records

The record reflects that the Veteran receives ongoing treatment from the Central Alabama Veterans Health Care System.  Currently, his electronic folder in VBMS contains VA treatment records dated through October 2013.  On remand, all updated pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Central Alabama Veterans Health Care System from October 2013 to the present.  If any of the records requested are unavailable, this should be memorialized in the claims file and the AMC/RO should notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) .

2.  Following receipt of any outstanding treatment records, schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder.  Any indicated diagnostic tests and studies must be accomplished.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  All pertinent symptomatology and findings should be reported in detail. 

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current psychiatric disorders, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current psychiatric disorder manifested in service, within one year of discharge from service, or is otherwise related to service.  In rendering this opinion, the examiner should specifically address the Veteran's diagnoses of major depressive disorder and anxiety disorder.

A rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.


3.  Following receipt of any outstanding treatment records, arrange for the Veteran to undergo VA examination for the purpose of determining the nature and etiology of any arthritis.  Any indicated diagnostic tests and studies must be accomplished, to include X-rays to confirm the presence of arthritis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner must state whether the Veteran has arthritis and identify each joint affected.  With respect to each joint affected, the examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater) that the arthritis (1) was incurred in or aggravated by the Veteran's service; (2) manifested within one year of discharge from service; or (3) is otherwise related to an event, injury, or disease of service origin.  In rendering this opinion the examiner should consider and discuss the March 1973 ankle injury that the Veteran sustained while playing baseball in service.

A rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

4.  After any additional development deemed necessary is accomplished, the AOJ must readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


